Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  Claim 1 “a compound of formula (I)” should be changed to “a) a compound of formula (I)”.  Claims 1-8 “suspension concentrate” should be “a suspension concentrate”.  Claims 9 and 10 “process” should the “a process”.  Claim 11 “method” should be changed to “a method” and “selected from the group of” should be change to “selected from the group consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6 recites 1 to 800 g/l of component a) in reference to formula (I) in claim 1 which is indefinite.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation 30 to 500 g/l, and the claim also recites optionally 35 to 200 g/l which is the narrower statement of the range/limitation. In the present instance, claim 8 recites the broad recitation 1 to 800 g/l, and the claim also recites optionally 5 to 500 g/l which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 

Claim 8 recites “optionally 5 to 500 g/L of component c) in reference to claim 1 which is indefinite.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what component c) is since the claims only define the scope of a component c) in claim 5.
Claim 9 recites a process for preparing the formulation of claim 1 comprising ‘preparing a thickener gel by mixing’ the following components water, the rheological modifier (d), biocides (e), copolymer (b) and the antifoam” which is indefinite.  
Claim 9 recites the limitations "the rheological modifier", “the antifoam”, “the remaining water” and “component a)” in reference to the composition in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected for depending on a rejection base claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5, 8 and 9 fail to further limit the scope of claim 1 because the claims fail to include the limitations of claim 1 and recite that the composition further comprises the new additional ingredients not present in the claim 1.  Claim 9 states ‘all except 5-40 g/l of the copolymer’, component b), is mixed to form the thickener gel, however claim 1 does not specify a starting amount of component b).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. (US 2014/0187419; published July 3, 2014) in view of Dimitrova (WO 00/08931; published February 24, 2000).
Applicant’s Invention
Applicant claims a composition comprising fluopyram having a particle size of Dv90 less than 5µm and at least one polyalkylene oxide block copolymer of formula (II).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Ding et al. teach aqueous suspension concentrations comprising 3, 5-disubstituted-1, 2, 4-oxadiazoles to control nematodes (abstract).  The dispersability of solid nematicidal compounds can be significantly increase by applying milling techniques to reduce mean particle size [0031].  The mean particle size of the active preferably falls within the range of from 1 to 2 µm [0070].  With respect to claims 6, the concentration of the active is at least 100 g/L to about 700 g/L [0065].  The formulation also includes a dispersants, rheological stabilizers, antifoam agents and biocides [0075-113].  With respect to claims 7 and 8 the dispersing agents is at least 5 g/L to about 100 g/L of the formulation [0083].  The non-ionic dispersants 
Ding et al. teach methods of applying the composition to the soil surrounding the root zone of a plant and the plant prior to planting as a nematicide [abstract; 0151].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 3 and 4, Ding et al. do not teach copolymer of formula (II) with a molecular weight of 7000-1800 g/mol.  It is for this reason that Dimitrova is joined.
Dimitrova teach a method of providing an aqueous SC formulations comprising 50-80% pyrimethanil and 0.2 to 5% PEO-PPO block copolymer surfactant which surprisingly did not solidify when milled and which does not easily crystallize when stored for prolonged periods (abstract).  Typically, SC formulations of the fungicide cannot contain more than 40% of the active ingredient, however the Dimitrova formulated an SC formulation which can comprise more than 40% of the active ingredient (page 1, lines 6-18).  The molecular weight of the PEO-PPO block copolymer has a molecular weight of 6000-14000 (page 1, line 35 through page 2, line 2).  The surfactant Synperonic PE F127 acts as a dispersant and wetter (page 2, lines 31 and 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Ding and Dimitrova both teach preparing SC concentrate formulations by adding block copolymers surfactants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Ding and Dimitrova to include PEO-PPO block copolymer of formula (II) with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Ding and Dimitrova because Dimitrova teach that block copolymers of formula (II) has dual action as a dispersant and wetter for solid active ingredients and improves stability by reducing crystallization for at least 2 weeks.  

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. (US 2014/0187419; published July 3, 2014) and in further view of Dimitrova (WO 00/08931; published February 24, 2000).
Applicant’s Invention
Applicant also claims a method of applying the suspension concentrate comprising fluopyram having a particle size of Dv90 less than 5µm and at 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Ding et al. teach aqueous suspension concentrations comprising 3, 5-disubstituted-1,2,4-oxadiazoles to control nematodes (abstract).  The dispersability of solid nematicidal compounds can be significantly increase by applying milling techniques to reduce mean particle size [0031].  The mean particle size of the active preferably falls within the range of from 1 to 2 µm [0070].  With respect to claims 6 the concentration of the active is at least 100 g/L to about 700 g/L [0065].  The formulation also includes a dispersants, rheological stabilizers, antifoam agents and biocides [0075-113].  With respect to claims 7 and 8 the dispersing agents is at least 5 g/L to about 100 g/L of the formulation [0083].  The non-ionic dispersants include Pluronic block copolymers [0080].  The active ingredients may further include the fungicide fluopyram [0115-118].  
Ding et al. teach methods of making the formulation by first pre-milling one or more active nematicide compounds with water to form an aqueous suspension with dispersants, and optional ingredients; b) wet-milling with grinding media selected from  zirconium beads, glass beads and 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Ding et al. do not teach copolymer of formula (II).  It is for this reason that Dimitrova is joined.
Dimitrova teach a method of providing an aqueous SC formulations comprising 50-80% pyrimethanil and 0.2 to 5% PEO-PPO block copolymer surfactant which surprisingly did not solidify when milled and which does not easily crystallize when stored for prolonged periods (abstract).  Typically, SC formulations of the fungicide cannot contain more than 40% of the active ingredient, however Dimitrova formulates an SC formulation which can comprise more than 40% of the active ingredient (page 1, lines 6-18).  The molecular weight of the PEO-PPO block copolymer has a molecular weight of 6000-14000 (page 1, line 35 through page 2, line 2).  The surfactant Synperonic PE F127 acts as a dispersant and wetter (page 2, lines 31 and 32).  Dimitrova teach that the formulations are made by dispersing the ingredients via high speed mixing passed through a bead mill to achieve 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Ding and Dimitrova both teach preparing SC concentrate formulations by adding block copolymers surfactants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Ding and Dimitrova to include PEO-PPO block copolymer of formula (II) with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Ding and Dimitrova because Dimitrova teach that block copolymers of formula (II) has dual action as a dispersant and wetter for solid active ingredients and improves stability by reducing crystallization for at least 2 weeks.    

Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. (US 2014/0187419; published July 3, 2014) in view of Dimitrova (WO 00/08931; published February 24, 2000).
Applicant’s Invention
Applicant claims a process for preparing a composition comprising fluopyram having a particle size of Dv90 less than 5µm and at least one 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Ding et al. teach aqueous suspension concentrations comprising 3,5-disubstituted-1,2,4-oxadiazoles to control nematodes (abstract).  The dispersability of solid nematicidal compounds can be significantly increase by applying milling techniques to reduce mean particle size [0031].  The mean particle size of the active preferably falls within the range of from 1 to 2 µm [0070].  With respect to claims 6 the concentration of the active is at least 100 g/L to about 700 g/L [0065].  The formulation also includes a dispersants, rheological stabilizers, antifoam agents and biocides [0075-113].  With respect to claims 7 and 8 the dispersing agents is at least 5 g/L to about 100 g/L of the formulation [0083].  The non-ionic dispersants include Pluronic block copolymers [0080].  The active ingredients may further include the fungicide fluopyram [0115-118].  
Ding et al. teach methods of making the formulation by first pre-milling one or more active nematicide compounds with water to form an aqueous suspension with dispersants, and antifoaming agents; b) wet-

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Ding et al. do not teach copolymer of formula (II).  It is for this reason that Dimitrova is joined.
Dimitrova teach a method of providing an aqueous SC formulations comprising 50-80% pyrimethanil and 0.2 to 5% PEO-PPO block copolymer surfactant which surprisingly did not solidify when milled and which does not easily crystallize when stored for prolonged periods (abstract).  Typically, SC formulations of the fungicide cannot contain more than 40% of the active ingredient, however Dimitrova formulates an SC formulation which can comprise more than 40% of the active ingredient (page 1, lines 6-18).  The molecular weight of the PEO-PPO block copolymer has a molecular weight of 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Ding and Dimitrova both teach preparing SC concentrate formulations by adding block copolymers surfactants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Ding and Dimitrova to include PEO-PPO block copolymer of formula (II) with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Ding and Dimitrova because Dimitrova teach adding block copolymers of formula (II) has dual action as a dispersant and wetter for solid active ingredients and improves stability by reducing crystallization for at least 2 weeks.  

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617